DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim 4 has been amended.  Claims 1-4 are pending, and are subjected to examination on the merits.  

Response to Amendment
The Amendment by Applicants’ representative Mr. Randy M. Braegger on 02/28/2022 has been entered.   

Response to Arguments/Amendments
Claim objection
 
Applicants’ argument has been considered and taken for the record.  The objection is withdrawn.

Claim rejection under 35 U.S.C.§112(a)
 
Applicant’s argument has been fully considered, but is not persuasive.  Applicant’s argument over the rejection for lacking sufficient description of the claimed invention is on the ground that paragraphs [0057|-[0063] of the present application discloses sample preparation including forming an iridium crystal film on a magnesium oxide substrate, and growing a diamond crystal by a heteroepitaxial growth method. However, Applicant’s specification fails to specifically describe how the iridium crystal film on a magnesium oxide substrate was formed, and growing the diamond crystal was grew in order to obtain the claimed inventive diamond crystal in a bulk form having an interval between each of the dislocation concentration regions is from 10 nm to 4000 nm.  Since a heteroepitaxial growth of diamond crystal is a well-known method, Applicant’s specification must describe the invention beyond the known heteroepitaxial growth method of the claimed diamond crystal in such a way to enable one ordinary skilled in 
In terms of Applicant’s argument that whether cutting of the sample might introduce dislocations, this is unsupported speculation by the Examiner, the issue is Applicant fails to specifically describe the procedure for cutting of the sample, the Examiner’s speculation is reasonable because Applicant’s specification fails to meet the description requirement to in such a way to enable one ordinary skilled in the art to practice Applicant’s invention.     
In terms of Applicant’s argument over the Office’s comment that the inventive and  maintained.   

Claim rejection under 35 U.S.C.§112(b)
 
Applicant’s response to the rejection to the term “in bulk form” is that the term should be interpreted in light of paragraphs [0028 and 0025] of the specification.  According to present paragraph [0028], the crystal in a bulk form refers to an independently existing crystal that has a plurality of dislocation concentration regions, wherein the interval between each of the dislocation concentration regions is from 10 nm to 4000 nm, does not contain a binder at the dislocation concentration regions.  Since the term “dislocation concentration regions” used to define to “a diamond crystal in bulk form” is vague and unclear, the term “in bulk form” is indeed indefinite.   
In terms of the rejection of claim 1 of the term “dislocation concentration regions” to be vague and unclear, Applicant’s response is that the specification describes the use of TEM to measure samples. TEM may be used to measure manufactured diamond crystals to determine whether the claimed interval is satisfied. However, neither the claims nor the specification defines the criteria used in TEM to define what is “dislocation concentration regions”, and what is not.  Therefore, the rejection of claims 1-4 is maintained.   

In terms of the rejection of claims 3-4 of the phrase “the rectangle has a side length of not less than 8.0 mm”, Applicant’s response fails to address examiner’s question of a “rectangle” is a plane figure with four straight sides and four right angles, especially one with unequal adjacent sides, in contrast to a square. Claim 3 only defines one unequal adjacent side length of not less than 8.0 mm, but fails to define the other unequal adjacent side length. Therefore, the rejection is maintained.
Applicant’s amendment to claim 4 by deleting “or a circle having an orientation flat plane”
obviates the rejection.  The rejection is hereby withdrawn. 

  
Claim rejection under 35 U.S.C.§102(a)(1)/103(a)
 
Applicant’s argument is on the ground that Applicant’s claim 1 defines a diamond crystal in bulk form, while Aida (“the `774 publication”) discloses a diamond single crystal; and a person of ordinary skill in the art understands that there are different forms of crystals, and that bulk form diamond crystals are distinctly different than single crystals and polycrystals. Accordingly, the claims are neither anticipated by nor obvious over the `774 publication, as would be clearly understood by one of ordinary skill in the art.  Applicant’s argument has been fully considered, but is not persuasive.  
According to Applicant’s specification [0028], the term “a diamond in a bulk form” refers to an independently existing crystal that has a plurality of dislocation concentration regions, wherein the interval between each of the dislocation concentration regions is from 10 nm to 4000 nm, does not contain a binder at the dislocation concentration regions, and has domains that are each formed through the dislocation concentration regions (more particularly, surrounded by the dislocation concentration regions) and have a high orientational property. Even though the term “dislocation concentration regions” is not clearly defined, it seems that the “dislocation concentration regions” include single crystal diamond-like domains.  The `774 publication [0055] discloses that a diamond substrate is made of diamond single crystal, and variation of angle of the crystal axis over the entire surface of the diamond substrate is more than 0° and 3.00 ° or less.  The `774 publication [0055] also discloses that it is possible to reduce influence of variation of the crystal axis of the diamond substrate to the crystal axis of maintained.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-4 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not 
The instant claims 1-4 are drawn to a diamond crystal in a bulk form comprising dislocation concentration regions, wherein an interval between each of the dislocation concentration regions is from 10 nm to 4000 nm according to claim 1. 
 
Instant specification at paragraphs [0008-0009] discloses the state of prior art related to the claimed invention drawn to highly oriented diamond thin film disclosed by JP3549227B (“the `227 publication”).   Specifically, the `227 publication teaches a diamond thin film formed by vapor phase synthesis on a (100) Si substrate, wherein at least 95% of the surface area of the thin film is composed of (100) crystal planes of diamond, and adjacent (100) crystal planes Of the Euler angles {α, β, γ} representing the crystal plane orientations, | Δα | ≦ 1 °, | Δβ | ≦ 1 °, and | Δγ | ≦ 1 ° simultaneously.   However, the diamond crystal described in the `227 publication still contained the grain boundaries. Therefore, even in a case where the large area of the diamond crystal is achieved, as long as the diamond crystal has the grain boundaries, the area usable as a semiconductor is limited to the area in which a grain boundary is absent. Therefore, elimination of the grain boundaries is necessary to increase the area for semiconductor applications.   However, a method of elimination of the grain boundaries has not been disclosed by the prior art.
In order to solve the technical problem, Applicant discloses and claims a diamond crystal in a bulk form comprising dislocation concentration regions, wherein an interval between each of the dislocation concentration regions is from 10 nm to 4000 nm described with reference to FIGs 1-2.  However, no indication in Applicant’s specification appears to be found for the sample (i.e. claimed diamond crystal) preparation, like the size of the analyzed crystal or the sampling size, let alone where and how the sample is cut from the diamond crystal. Also, no 
Moreover, according to the description, the inventive example and the comparative example are both produced in exactly the same manner. The sole difference is, that depending on the observed TEM image, the sample is selected as “inventive” or “comparative” example. The successful performance of the invention therefore merely appears to depend on chance and the success in obtaining these results is achieved in a totally unreliable way. Therefore, the specification fails to comply with the written description requirement.  
As stated in the Fed. Cir. Court decision regarding written description requirement, the hallmark of written description is disclosure. Thus, “possession as shown in the disclosure” is a more complete formulation. Yet whatever the specific articulation, the test requires an objective inquiry into the four corners of the specification from the perspective of a person of ordinary skill in the art. Based on that inquiry, the specification must describe an invention understandable to that skilled artisan and show that the inventor actually invented the invention claimed.” Ariad Pharmaceuticals Inc. v. Eli Lilly &Co. (C.A.F.C.), 1172, 94 USPQ2d 1161, 598 F3d 1336 (2010).   
	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Specifically, claim 1 contains the term “in a bulk form” and “the term “dislocation concentration regions”.  According to present paragraph [0028], the crystal in a bulk form refers to an independently existing crystal that has a plurality of dislocation concentration regions, wherein the interval between each of the dislocation concentration regions is from 10 nm to 4000 nm, does not contain a binder at the dislocation concentration regions.  Since the term “dislocation concentration regions” used to define to “a diamond crystal in bulk form” is vague and unclear, the term “in bulk form” is indeed indefinite.   According to the present specification, TEM may be used to measure manufactured diamond crystals to determine whether the claimed interval is satisfied. However, neither the claims nor the specification defines the criteria used in TEM to distinguish “dislocation concentration regions” from “none dislocation concentration regions”.  The applicant is reminded that in principle the method of measurement is necessary for the unambiguous definition of a parameter, and that the method for measurement should be included in the claims as the claims define the matter for which protection is sought. Claims 2-4 depending on claim 1 are rejected accordingly. 
rectangle has a side length of not less than 8.0 mm”.  By definition, a “rectangle” is a plane figure with four straight sides and four right angles, especially one with unequal adjacent sides, in contrast to a square.  However, claim 3 only defines one unequal adjacent side length of not less than 8.0 mm, but fails to define the other unequal adjacent side length.  Therefore, claim 3 is indefinite.  Claim 4 depending on claim 3 is rejected accordingly.  The applicant is kindly invited to explain.      

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. US2018/0190774 (“the `774 publication”) to Aida et al. initially published in WO2017/022647 on Feb. 9, 2017.

Applicants’ claim 1 is drawn to a diamond crystal in a bulk form comprising dislocation concentration regions, wherein an interval between each of the dislocation concentration regions is from 10 nm to 4000 nm. 
The `774 publication discloses a diamond substrate made of made of diamond single 

Alternatively, claims 1-4 are subject to the following 103(a) rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over the `774 publication.  

Determination of the scope and content of the prior art (MPEP §2141.01)
The `774 publication discloses a diamond substrate made of made of diamond single crystal and a method for producing such a substrate, see claims 1-17.  The single crystal with the plane direction of the crystal plane of the surface 2 is any of (111), (110), and (100), see [0068].  The surface 2 is processed mainly to obtain flat substrate shape and the back surface is processed mainly to obtain desirable thickness, see [0067].  Claim 8 of the `774 publication discloses a shape of the diamond substrate in a plane direction is a square shape, a circular shape, or a circular shape with an orientation flat surface, and a length of a diagonal line is 10 mm or more in case of square shape and a diameter is 0.4 inches or more in case of circular shape. 

The `774 publication discloses a diamond substrate made of made of diamond single crystal and a method for producing such a substrate, see claims 1-17.  The single crystal with (111), (110), and (100), see [0068].  The surface 2 is processed mainly to obtain flat substrate shape and the back surface is processed mainly to obtain desirable thickness, see [0067].  Claim 8 of the `774 publication discloses a shape of the diamond substrate in a plane direction is a square shape, a circular shape, or a circular shape with an orientation flat surface, and a length of a diagonal line is 10 mm or more in case of square shape and a diameter is 0.4 inches or more in case of circular shape.  Even though the `774 publication is silent about the interval between dislocation concentration regions, claim 9 of the `774 publication discloses the FWHM of the XRD rocking curve is 300 seconds or less over the entire surface, which is in line with the present application at paragraphs 43-44. Moreover, according to paragraphs 43-44, 60-61 and figure 2 of the present specification, the FWHM correlates with the interval between the dislocation concentration regions. Thus, it is considered to be implicitly disclosed in the `774 publication, that the Interval between dislocation concentration regions is also from 10 to 4000 nm as inherited properties of the diamond single crystal of the `774 publication.  Therefore, the `774 publication anticipates instant claims 1-4.

Ascertainment of the difference between the prior art and the claims (MPEP §2141.02)
The difference between the instant claims 1-4 and the `774 publication is that the prior art is silent about the interval between dislocation concentration regions.

Finding of prima facie obviousness--rational and motivation (MPEP §2142-2413)

However, the instantly claimed diamond crystal would have been obvious over the `774 publication because claim 9 of the `774 publication discloses the FWHM of the XRD rocking curve is 300 seconds or less over the entire surface, which is in line with the present application at paragraphs 43-44. Moreover, according to paragraphs 43-44, 60-61 and figure 2 of the present specification, the FWHM correlates with the interval between the dislocation concentration regions. Thus, it is considered to be implicitly disclosed in the `774 publication, 
In addition, since no indication in Applicant’s specification appears to be found for the sample (i.e. claimed diamond crystal) preparation, like the size of the analyzed crystal or the sampling size, let alone where and how the sample is cut from the diamond crystal, and no details of the TEM measurement method, like for instance under which angle of the electron beam the sample is observed was found, it would have been quite difficult to specifically address the difference of the interval between dislocation concentration regions in the prior art and the instant claims. In determining the differences between the prior art and the claims, the question under 35 U.S.C. 103 is not whether the differences themselves would have been obvious, but whether the claimed invention as a whole would have been obvious.  Stratoflex, Inc. v. Aeroquip Corp., 713 F.2d 1530, 218 USPQ 871 (Fed. Cir. 1983); Schenck v. Nortron Corp., 713 F.2d 782, 218 USPQ 698 (Fed. Cir. 1983). The prior art as a whole would have rendered claims 1-4 obvious. 




Conclusions
Claims 1-4 are rejected.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG L CHU/Primary Examiner, Art Unit 1731